PER CURIAM.
We affirm the trial court’s denial of an award of attorney’s fees to Appellants as we find no abuse of the court’s discretion. See T &W Developers, Inc. v. Salmonsen, 31 So.3d 298, 301 (Fla. 5th DCA 2010). However, we reverse the trial court’s order denying Appellants an award of costs. See Wolfe v. Culpepper Constructors, Inc., 104 So.3d 1132, 1137 (Fla. 2d DCA 2012); Granoff v. Seidle, 915 So.2d 674, 677 (Fla. 5th DCA 2005). On remand, the trial court shall award Appellants their reasonable, taxable costs.
AFFIRMED in part; REVERSED in part; REMANDED.
ORFINGER, C.J., GRIFFIN and SAWAYA, JJ., concur.